In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00438-CR
                                 ________________________

                       LEONARDO MEJIA HERNANDEZ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 416th District Court
                                      Collin County, Texas
               Trial Court No. 416-82962-2013; Honorable Chris Oldner, Presiding


                                          February 4, 2015

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Leonardo Mejia Hernandez, filed a notice of appeal challenging his

conviction for solicitation to commit sexual assault of a child.1 The trial court has now

granted Appellant a new trial.




      1
          TEX. PENAL CODE ANN. § 22.011(a)(2) (West 2011).
       When the trial court grants a motion for new trial, it restores the case to its

position before the former trial. TEX. R. APP. P. 21.9(b). Without a conviction from

which to appeal, we have no jurisdiction to consider Appellant’s appeal. See State v.

Bates, 889 S.W.2d 306, 310 (Tex. Crim. App. 1994); Waller v. State, 931 S.W.3d 640,

643-44 (Tex. App.—Dallas 1996, no pet.). Consequently, this appeal is dismissed for

want of jurisdiction.


                                              Per Curiam


Do not publish.




                                          2